DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 45-61.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Applicants' arguments, filed 01/06/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47, 51, 55 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the independent claims to recite ingredients of specific cream bases (i.e. the Vanicream and VersaBase cream) (see page 10 of 01/06/2022 arguments). Claims 47, 51, 55 and 59 recite wherein the biofilm is dental plaque and thus limits the claimed composition to treat dental plaque. The claims fail to comply with the written description requirement since Vanicream and VersaBase are topical creams and nowhere in the specification does it disclose wherein Vanicream and VersaBase may be used orally. 

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 45-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has amended the independent claims to recite ingredients of specific cream bases (i.e. the Vanicream and VersaBase cream) (see page 10 of 01/06/2022 arguments). Claims 47, 51, 55 and 59 recite wherein the biofilm is dental plaque and thus limits the claimed composition to treat dental plaque. Claims 47, 51, 55 and 59 are indefinite since Vanicream and VersaBase cream are topical creams and it is unclear how topical creams are suitable for oral use. 

Claims 48 and 49 recite wherein the suspension is administered daily. The claims are indefinite since the suspension is in a formulation with a base and it is unclear whether the base is also administered daily with the suspension or if the suspension is meant to be administered separately. 

Claims 45 and 53 recites a formulation comprising 1) a copper ion suspension consisting of copper ions, a solution consisting of water and sodium chloride, and one or more buffers and 2) a base. The claims are indefinite since it is unclear how the copper ion suspension consists of copper ions, a solution consisting of water and sodium chloride, and one or more buffers when it is mixed with a base and additional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 45, 46, 48-50, 52-54, 56-58, 60 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 2005/0123620, Jun. 9, 2005) in view of Lee et al. (US 2007/0275021, Nov. 29, 2007), Burgess et al. (US 5,458,746, Oct. 17, 1995), Van Wyhe (WO 2008/037262, Apr. 3, 2008), Sharpe et al. (US 5,631,017, May 20, 1997), and Cooley (US 2008/0286212, Nov. 20, 2008).

Chiou differs from the instant claims insofar as not disclosing wherein the cream comprises water, white petrolatum, sorbitol solution, cetearyl alcohol, propylene glycol, ceteareth-20, simethicone, glyceryl monostearate, polyethylene glycol monostearate, sorbic acid, and butylated hydroxytoluene.
However, Lee et al. disclose a non-irritating, stable personal care composition comprising bioactive glass and a personal care product (claim 1). Suitable personal care products include Vanicream (¶ [0181]). The composition may comprise antimicrobial metal ions such as copper ions (¶ [0012]).
 Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Chiou discloses wherein suitable dosage forms include a cream. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the copper compound of Chiou into Vanicream since it is a known and effective cream suitable for topical application as taught by Lee et al. Applicant stated on page 11 of their 01/06/2022 arguments that Vanicream consists of water, white petrolatum, sorbital solution, cetearyl alcohol, propylene glycol, ceteareth-20, simethicone, glyceryl monostearate, polyethylene glycol monostearate, sorbic acid, and butylated hydroxytoluene. 

However, Burgess et al. disclose a process for making copper metal powder from copper-bearing material, comprising: (A) contacting said copper-bearing material with an effective amount of at least one aqueous leaching solution to dissolve copper ions in said leaching solution and form a copper-rich aqueous leaching solution; (B) contacting said copper-rich aqueous leaching solution with an effective amount of at least one water-insoluble extractant to transfer copper ions from said copper-rich aqueous leaching solution to said extractant to form a copper-rich extractant and a copper-depleted aqueous leaching solution; (C) separating said copper-rich extractant from said copper-depleted aqueous solution; (D) contacting said copper-rich extractant with an effective amount of at least one aqueous stripping solution to transfer copper ions from said extractant to said stripping solution to form a copper-rich stripping solution and a copper-depleted extractant; and (E) separating said copper-rich stripping solution from said copper-depleted extractant to form a first electrolyte solution (abstract). Copper ions are diffused to the surface of a cathode (Col. 10, lines 1-2). Copper metal powder can be removed from the cathode by brushing, scraping, vibration or other mechanical and/or electrical techniques known in the art (col. 11, lines 43-45). The copper metal powder has a copper content that exceeds 99.5% (col. 11, lines 64-66).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the copper metal powder of Burgess et al. that has a copper content that exceeds 99.5% as the copper compound in the composition of Chiou since this is a known and effective copper compound as taught by Burgess et al. Since the copper 
The combined teachings of Chiou, Lee et al., and Burgess et al. do not disclose wherein the copper metal powder is in a suspension.
However, Van Wyhe discloses a pharmaceutical composition for wound healing comprising copper ions (abstract). Creams are semi-solid compositions of bioactive compounds for external application. They may be made by mixing a pharmaceutically active compound in finely-divided or powdered form, alone or in solution or suspension in an aqueous or non-aqueous fluid (page 14, lines 32-35 – page 15, line 1). 
It would have been prima facie obvious to one of ordinary skill in the art to have the copper metal powder in a suspension since this is a known and effective method of formulating a cream as taught by Van Wyhe. 
The combined teachings of Chiou, Lee et al., Burgess et al., and Van Wyhe do not disclose wherein the suspension comprises saline and buffers. 
However, Sharpe et al. disclose wherein suspensions for topical application can include saline solution and buffers (col. 8, lines 12-19). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated saline and buffers into the suspension since these are known and effective components for formulating suspensions for topical application as taught by Sharpe et al. 
The combined teachings of Chiou, Lee et al., Burgess et al., Van Wyhe, and Sharpe et al. do not disclose wherein the composition is for preventing biofilm formation.
Streptococcus mutans (Example 11)
It would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Chiou to prevent biofilm formation since the composition comprises copper and copper is known to be effective against biofilms as taught by Cooley. 
In regards to the product-by-process limitations in claims 46, 53, 54 and 61, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, a suspension of copper ions is obvious; therefore, the claim is unpatentable even though the prior art does not disclose the same process for making the suspension. 
In regards to instant claims 48, 49, 56, and 57 reciting wherein the formulation is administered daily or wherein one tablespoon of the formulation is administered daily, since it was known in the art that compositions comprising copper may be used to treat biofilms, it would have taken no more than the relative skills of one of ordinary skill in 
In regards to instant claims 52 and 60, it would have been prima facie obvious to one of ordinary skill in the art that the composition of Chiou prevents the formation of biofilm by Streptococcus mutans since the composition comprises copper, copper is effective against biofilms, and biofilms comprises Streptococcus mutans as taught by Cooley. 


 Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,007,143 and claim 1 of U.S. Patent No. 10,813,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations) and thus read on the instant claims.

Claims 45-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/841,992 (reference application) and claim 1 of copending Application No. 17/231,764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 45-61 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612